Title: From Benjamin Franklin to Vergennes, 22 September 1781
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, Sept. 22. 1781.
Mr. de Veimerange acquaints me that a Part of the Supplies sent to America in the Rusée, have been taken by the Enemy, and that if it is thought proper to replace them, Orders should be speedily given for that Purpose. I therefore beg leave to mention to your Excellency that the Replacing those Supplies appears to me absolutely necessary, and that I hope from his Majesty’s Goodness such Orders will be soon obtained, thro’ your usual kind Application in our Favour, to which we have already so many Obligations.
With the greatest Respect, I am, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
His Excelly. Count De Vergennes
 
Notation: pas de reponse
